Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3/4/2020 and 11/12/2020 have been considered by the Examiner.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
The abstract is greater than 150 words in length. The abstract should be within the range of 50-150 words in length.
The abstract contains phrases which can be implied, such as “A method and a device…are disclosed” in lines 1-2. The abstract should avoid using phrases which can be implied.
The phrase “preferably manganese-boron steel” in line 2 does not sufficiently disclose and describe the invention and the content of the specification, as the abstract should not refer to speculative applications of the invention.
The abstract contains phrases of purported merit, such as “In order to improve the hardenability of the weld seam” in lines 4-5, and the final two sentences of the abstract in lines 11-13. The abstract should not refer to the purported merits of the invention.
Line 6: “…welded ton one another…” should read “…welded to one another…”
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 13 and 14 are objected to because of the following informalities: 
Claim 13, lines 6-7: “…and by a coating device…” should read “…and a coating device…”
Claim 14 recites the limitation “wherein the coating device is arranged between a wire feed device and a guide line supplying the filler wire”. Claim 14 depends upon claim 13, which recites the limitation “A device…comprising…a guide line to supply filler wire”. As currently written, it is not entirely clear from these claims whether or not the applicant intends there to be a single guide line supplying filler wire or multiple in the claimed invention. The Examiner respectfully suggests amending the claim language to improve clarity of the number of guide lines present in the invention. For examination purposes, these limitations are being interpreted as a single guide line supplying the filler wire and the coating device is arranged between a wire feed device and said guide line.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wire feed device” in claims 3 and 14, “coating device” in claims 4 and 13-15, “roller application device” in claims 4 and 15, and “spraying device” in claims 4 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure to the “wire feed device” of claims 3 and 14 can be found in page 15, lines 12-14: “A wire feed device 13 is arranged upstream of the inlet 12.4 which has at least one drive roller 13.1 and a counter roller 13.2 which abut on the filler wire 11 with a certain pressing force” and is thus being interpreted as a set of drive rollers abutting the filler wire with a pressing force. 
The filler wire is preferably coated with graphite particles by means of a coating device in the form of a dipping bath, a roller application device or a spraying device.”, as well as page 15, line 4 through page 18, line 3, and is thus being interpreted as a dipping bath, a roller application device with the structure described below, or a spraying device. 
The corresponding structure to the “roller application device” of claims 4 and 15 can be found in page 7, line 24 through page 8 line 3: “The roller application device can be provided here with one or a plurality of application rollers which are preferably provided in each case with an annular groove, whose cross-sectional profile is greater by a certain extent than the thickness or the diameter of the filler wire to be coated, with the filler wire being guided such that it engages at least partially in the annular groove. The quantity of the coating material to be applied can be or is set by controlling the rotational speed of the at least one application roller in relation to the feed speed of the filler wire” and is thus being interpreted as one or a plurality of application rollers with an annular groove such that the filler wire engages at least partially in the annular groove. 
The written description relating to the “spraying device” of claims 4 and 15 can be found in page 7, lines 23-24: “The filler wire is preferably coated with graphite particles by means of a coating device in the form of a dipping bath, a roller application device or a spraying device”. This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 4 and 15, both claims recite the limitation “a coating device…in the form of…a spraying device.” The applicant’s specification, however, does not describe the structure of the spraying device nor how it performs the claimed function recited in the depended upon independent claims 1 and 13, of coating the filler wire with graphite particles. Applicant’s specification merely describes the spraying device as follows: “The filler wire is preferably coated with graphite particles by means of a coating device in the form of a dipping bath, a roller application device or a spraying device” (see page 7, lines 23-24). Therefore, the spraying device and how it coats the filler wire with graphite particles has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the functions of the claims can be achieved. 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9-10, the claims recite the limitation "the mixture" in line 8, lines 2-4, and lines 2-4, respectively. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim recites the limitation “the filler wire is coated with the graphite particles at the location of the fusion welding”. It is unclear as currently written, however, whether the filler wire is to already be coated with the graphite particles when it reaches the location of the fusion welding, i.e. it was coated at a previous location, or if it is actively being coated at the location of the 
	Regarding claims 2 and 17, the claims recite the limitation “the location” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 4 and 15, the claim limitation “spraying device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 7, lines 23-24 of applicant’s specification states “The filler wire is preferably coated with graphite particles by means of a coating device in the form of a dipping bath, a roller application device or a spraying device”. Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 8, the claim recites the limitation “wherein the steel sheets are welded a butt joint” in lines 2-3. It is unclear from the claim as currently written how the steel sheets are welded in relation to a butt joint, such as to a butt joint, into a butt joint, with a butt joint, or some other welding formation or combination. Therefore, claim 8 fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention and the claim is rendered indefinite. For Examination purposes, the claim limitation is being interpreted as “wherein the steel sheets are welded into a butt joint.”
	Regarding claim 10, the claim recites the limitation “the carbon mass proportion” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites the limitation “contains at least one alloy element which favours the formation of austenite in the molten bath”. The term “favours” in the claim limitation is a relative term which renders the claim indefinite. The term “favours” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill 
Regarding claims 13 and 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 13 recites the broad recitation “a coating device in the form of a dipping bath”, and the dependent claim 15 recites “the coating device is configured in the form of one of the dipping bath, a roller application device, and a spraying device”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 17, the claim recites the limitation “the filler wire is coated continuously with the graphite particles at the location of the fusion welding”. It is unclear as currently written, however, whether the filler wire is to already be completely coated with the graphite particles when it reaches the location of the fusion welding, i.e. it was thoroughly coated at a previous location with no uncoated sections (therefore resulting in a continuous graphite coating), or if it is actively being thoroughly coated at the location of the fusion welding. Therefore, claim 17 fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention and the claim is rendered indefinite. For Examination purposes, the claim limitation is being interpreted as that the filler wire is 
	Claims 3, 5-7, 12, 16, and 18 are rejected by virtue of their dependence on the rejected claims above.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 depends upon claim 2, which recites the limitation that “the filler wire is coated with the graphite particles at the location of the fusion welding”. Claim 17 recites that “the filler wire is coated continuously with the graphite particles at the location of the fusion welding”. As described in the 112(b) rejections of claims 2 and 17, it is unclear whether or not these limitations require that the filler wire is to already be coated with the graphite particles when it reaches the location of the fusion welding, i.e. it was coated at a previous location, or if it is actively being coated at the location of the fusion welding. Because the claims are unclear as currently written when considered individually, it is unclear how the addition of the word “continuously” in claim 17 further limits the subject matter of the depended upon claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (US20150306702A1), hereinafter Breuer, in view of Briand et al. (US20130098878A1), hereinafter Briand, and Qi (CN1709637A ). 
Regarding claim 1, Breuer teaches (Fig. 1) a method of fusion welding one or a plurality of steel sheets (worksheets 1 and 2) made of press-hardenable steel ([0008]), comprising: supplying filler wire (wire 10) into a molten bath (molten bath 8) generated by a laser beam (laser beam 6) ([0010] lines 7-9), wherein the filler wire (10) is introduced directly into the molten bath (8) such that a tip of the filler wire (10) melts into the molten bath (8) ([0025] lines 10-14).
Breuer does not teach that the filler wire is coated with graphite particles prior to fusion welding and that the graphite particles are mixed with a waxy or liquid carrier medium to be applied on the filler wire and the mixture is applied as a coating on the filler wire.
Briand teaches a method of fusion welding one or a plurality of steel sheets comprising: supplying filler wire into a molten bath generated by a laser beam, wherein the filler wire contains graphite ([0010]-[0011] “the consumable wire contains at least 3 wt % of one or more gammagenic elements…the gammagenic elements may be provided in the form of a metal or alloy, being a carbon-containing ferroalloy or graphite”). Briand teaches that the wire contains graphite as it encourages austenitic transformation during the welding process, which strengthens the welded joint ([0067]-[0068]).

Qi further teaches a solid welding wire coated with graphite particles prior to welding ([0006]-[0007]), wherein the graphite particles are mixed with a liquid carrier medium to be applied on the filler wire and the mixture is applied as a coating on the filler wire ([0010]-[0018]). Qi teaches coating the welding wire with graphite particles prior to welding as it improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the teachings of Qi to include that the filler wire is coated with graphite particles prior to fusion welding and that the graphite particles are mixed with a waxy or liquid carrier medium to be applied on the filler wire and the mixture is applied as a coating on the filler wire. Doing so improves the structure and quality of the weld as well as results in an environmentally friendly welding wire. 
Regarding claim 2, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Neither Breuer nor Briand teaches that the filler wire is coated with the graphite particles at the location of the fusion welding.
Qi further teaches that the filler wire is coated with the graphite particles at the location of the fusion welding ([0006]-[0007]). Qi teaches that the filler wire is coated with the graphite particles at the location of the fusion welding as it improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the 
Regarding claim 4, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Neither Breuer nor Briand teaches that the filler wire is coated with the graphite particles by a coating device in the form of one of a dipping bath, a roller application device, and a spraying device.
Qi further teaches that the filler wire is coated with the graphite particles by a coating device in the form of a spraying device ([0008]-[0009]). Qi teaches that the filler wire is coated with the graphite particles by a coating device in the form of a spraying device improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the teachings of Qi to include that the filler wire is coated with the graphite particles by a coating device in the form of a spraying device. Doing so improves the structure and quality of the weld as well as results in an environmentally friendly welding wire.
Regarding claim 6, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches (Fig. 1) that the steel sheets (1 and 2) have an aluminium or aluminium-silicone-based surface coating which extends to at least one longitudinal edge of the steel sheets ([0039] lines 1-3).
Regarding claim 7, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches (Fig. 1) that the steel sheets (1 and 2) have a thickness of at least 1.8 mm or at least 2.0 mm ([0010] lines 1-5).
claim 8, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches (Fig. 1) the steel sheets (1 and 2) are welded a butt joint (butt joint 3), and wherein a thickness of at least 0.4 mm results at the butt joint (butt joint 3) ([0010] lines 1-7).
Regarding claim 9, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that a proportion of the graphite particles in the mixture of the liquid carrier medium and the graphite particles is set such that the filler wire, after the mixture has been applied on the filler wire as the coating, has a carbon mass proportion of at least 0.2% by weight.
Briand teaches that the welding wire contains at least a 3 wt % of one or more gammagenic elements, such as graphite ([0010]-[0011]). Briand teaches that the wire contains at least a 3 wt % of one or more gammagenic elements, such as graphite as it encourages austenitic transformation during the welding process, which strengthens the welded joint ([0067]-[0068]).
As described above, Qi further teaches a solid welding wire coated with graphite particles prior to welding ([0006]-[0007]), wherein the graphite particles are mixed with a liquid carrier medium to be applied on the filler wire and the mixture is applied as a coating on the filler wire ([0010]-[0018]), as it improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]). 
One of ordinary skill in the art, and thus one of ordinary creativity, would have recognized that applying the known graphite composition of 3 wt % of Briand to the graphite coating mixture of Qi would have yielded predictable results and resulted in an improved system that would better encourage austenitic transformation during the welding process, which strengthens the welded joint.
Therefore, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Briand and Qi to include that a proportion of the graphite particles in the 
Regarding claim 10, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that a proportion of the graphite particles in the mixture of the liquid carrier medium and the graphite particles is set such that the filler wire, after the mixture has been applied on the filler wire as the coating, has a carbon mass proportion which is higher by 0.1% by weight to 1.2% by weight than the carbon mass proportion of a base material of the steel sheets.
Breuer further teaches (Fig. 1) that the filler wire (10) comprises at least one alloy element that promotes the formation of austenite in the molten bath (8) generated using the laser beam (6), wherein tis at least one alloy element is present in the filler wire (10) with a mass proportion that is larger by 0.1% by weight than in the press hardenable steel of the workpiece or workpieces (1 and 2) ([0010] lines 9-17).
As both Briand and Qi teach incorporating graphite into a welding filler wire to encourage austenitic transformation and strengthen the welded joint (Briand, [0067]-[0068]; Qi, [0019]), one of ordinary skill, and thus one of ordinary creativity, would have recognized that incorporating graphite as the austenitic element at the mass proportions as taught by Breuer would have yielded predictable results and resulted in an improved system that better encourages austenitic transformation and strengthens the welded joint.
Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Briand and Qi to include that a proportion of the graphite particles in the mixture of the liquid carrier medium and the graphite particles is set such that the filler wire, after the mixture has 
Regarding claim 11, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches (Fig. 1) that the filler wire (10), when uncoated, contains at least one alloy element which favours the formation of austenite in the molten bath (8) generated with the laser beam (6) ([0010] lines 9-14).
Regarding claim 12, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches that (Fig. 1) inert gas is applied to the molten bath (8) during the fusion welding ([0018]).
Regarding claim 13, Breuer teaches (Fig. 1) a device for fusion welding one or a plurality of steel sheets (1 and 2) ([0008]) comprising: a laser welding head (laser welding head 4) and a guide line (wire feed apparatus 9) to supply filler wire (10) into a molten bath (8) generated by a laser beam (6) ([0025]).
Breuer does not teach a coating device in the form of a dipping bath by which the filler wire is coated with a waxy or liquid mixture containing graphite particles.
Briand teaches a method of fusion welding one or a plurality of steel sheets comprising: supplying filler wire into a molten bath generated by a laser beam, wherein the filler wire contains graphite ([0010]-[0011] “the consumable wire contains at least 3 wt % of one or more gammagenic elements…the gammagenic elements may be provided in the form of a metal or alloy, being a carbon-containing ferroalloy or graphite”). Briand teaches that the wire contains graphite as it encourages austenitic transformation during the welding process, which strengthens the welded joint ([0067]-[0068]).

Qi further teaches coating a solid welding wire with graphite particles prior to welding ([0006]-[0007]), wherein the graphite particles are mixed with a liquid carrier medium to be applied on the filler wire and the mixture is applied as a coating on the filler wire via a dipping groove mold ([0010]-[0018] and [0029]). Qi teaches coating the welding wire with a liquid mixture containing graphite particles via a dipping bath as it improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the teachings of Qi to include that a coating device in the form of a dipping bath by which the filler wire is coated with a waxy or liquid mixture containing graphite particles. Doing so improves the structure and quality of the weld as well as results in an environmentally friendly welding wire. 
Regarding claim 15, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Neither Breuer nor Briand teaches that the coating device is configured in the form of one of a dipping bath, a roller application device, and a spraying device.
Qi further teaches that the filler wire is coated with the graphite particles by a dipping groove mold coating device or a spraying device ([0029]). Qi teaches that the filler wire is coated with the graphite particles by a coating device in the form of a dipping bath or a spraying device improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the 
Regarding claim 16, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Breuer further teaches (Fig. 1) that the press-hardenable steel (1 and 2) is manganese boron steel ([0001] lines 1-3).
Regarding claim 17, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above. Neither Breuer nor Briand teaches that the filler wire is coated continuously with the graphite particles at the location of the fusion welding. 
Qi further teaches that the filler wire is coated continuously with the graphite particles at the location of the fusion welding ([0006]-[0007]). Qi teaches that the filler wire is coated continuously with the graphite particles at the location of the fusion welding as it improves the structure and quality of the weld as well as results in an environmentally friendly welding wire ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer and Briand to further incorporate the teachings of Qi to include that the filler wire is coated continuously with the graphite particles at the location of the fusion welding. Doing so improves the structure and quality of the weld as well as results in an environmentally friendly welding wire.
Claims 3, 5, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer in view of Breuer and Briand, further in view Schaeffer et al. (US20090314756A1), hereinafter Schaeffer.
Regarding claim 3, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that the filler wire is coated with the graphite particles between a wire feed device and a guide line supplying the filler wire to the molten bath.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Schaeffer to include a wire feed device and a guide line supplying the filler wire to the molten bath. Doing so continuously drives the wire to the workpiece during welding while providing the greatest degree of flexibility in terms of moving and positioning the weld gun.
Although none of Breuer, Briand, Qi, and Schaeffer teaches that the filler wire is coated with the graphite particles between the wire feed device and the guide line supplying the filler wire to the molten bath, this claim limitation does not hold patentable weight under MPEP § 2144.04—Changes in Size, Shape, or Sequence of Adding Ingredients.
MPEP § 2144.04 cites the court decision from In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) that determined selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. As coating the filler wire with the graphite particles between the wire feed device and the guide line does not provide new or unexpected results compared to coating the filler wire at any other point prior to introducing it to the molten bath as taught by the combination of Breuer, Briand, Qi, and Schaeffer and as described above, this claim limitation is considered a change in sequence of adding ingredients and is thus not considered patentable under MPEP § 2144.04.
Regarding claim 5, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that oil is used as the liquid carrier medium.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Schaeffer to include that oil is used as the liquid carrier medium. Doing so enhances lubricity and feedability of the wire.
Regarding claim 14, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that the coating device is arranged between a wire feed device and a guide line for supplying the filler wire to the molten bath.
Schaeffer teaches (Fig. 1) a welding device (10) for welding with a consumable wire coated in graphite, the device comprising a wire feed device (wire drive assembly 14) and a guide line (cable assembly 18) ([0001]-[0006]). Schaeffer teaches a wire feed device and a guide line supplying the wire as it continuously drives the wire to the workpiece during welding while providing the greatest degree of flexibility in terms of moving and positioning the weld gun ([0002]-[0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Schaeffer to include a wire feed device and a guide line supplying the filler wire to the molten bath. Doing so continuously drives the wire to the workpiece during welding while providing the greatest degree of flexibility in terms of moving and positioning the weld gun.
Although none of Breuer, Briand, Qi, and Schaeffer teaches that coating device is arranged between the wire feed device and the guide line supplying the filler wire to the molten bath, this claim 
MPEP § 2144.04 cites the court decision from In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) that determined selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. As coating the filler wire with the graphite particles via the coating device between the wire feed device and the guide line does not provide new or unexpected results compared to coating the filler wire at any other point prior to introducing it to the molten bath as taught by the combination of Breuer, Briand, Qi, and Schaeffer and as described above, this claim limitation is considered a change in sequence of adding ingredients and is thus not considered patentable under MPEP § 2144.04.
Regarding claim 18, the combination of Breuer, Briand, and Qi teaches all of the elements of the current invention as described above except that the oil is paraffin oil.
Schaeffer further teaches that the oil is paraffin oil ([0031] lines 1-9). Schaeffer teaches that the oil is paraffin oil as it enhances lubricity and feedability of the wire ([0031] lines 2-9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Breuer, Briand, and Qi to further incorporate the teachings of Schaeffer to include that the oil is paraffin oil. Doing so enhances lubricity and feedability of the wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763